Citation Nr: 0305578	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  99-15 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for residuals of a 
concussion, to include a headache disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active service from 
October 1960 to October 1964.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 1999 
rating decision by the Cheyenne, Wyoming, Regional Office 
(RO), which denied service connection for a concussion with 
residual headaches.  A hearing was held before a hearing 
officer at the RO in October 1999.


FINDING OF FACT

Medical evidence establishes that the veteran's chronic 
headaches are related to her in-service concussion.


CONCLUSION OF LAW

Service connection for residuals of a concussion, to include 
a headache disorder, is warranted.  38 U.S.C.A. §§ 1110. 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is no longer an issue; the claim has been 
considered on the merits.  The record includes service 
medical records, private medical records, a lay statement and 
hearing testimony, and VA examination reports and treatment 
records.  The appellant was notified of the applicable laws 
and regulations.  The rating decision, the statement of the 
case, and the supplemental statement of the case have 
informed her what she needs to establish entitlement to the 
benefit sought and what evidence VA has obtained.  She was 
notified of the enactment of the VCAA in October 2001 
correspondence and she was specifically informed of the 
relative responsibilities in obtaining evidence.  In June 
2002, the Board sought additional evidentiary development, 
and informed the veteran of the action, and her related 
responsibilities.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Factual Background

Service medical records reveal that in July 1963, the veteran 
was involved in an early morning automobile accident.  She 
sustained superficial lacerations to the right side of her 
face and chest.  The wounds were cleaned and sutured.  
Tenderness was noted in the right temporal area.  X-rays 
showed no evidence of a skull fracture.  The veteran 
complained of dizziness and nausea  Overnight observation was 
recommended.  On September 1964 service separation 
examination, the July 1963 car accident was noted.  The 
examiner reported that the veteran had sustained a concussion 
in the accident, but there were no complications or sequelae.

On February 1999 VA neurological examination, the veteran 
reported a history of a linear skull fracture from a car 
accident.  She stated that a doctor in service had diagnosed 
the fracture by x-ray and hospitalized her for several days.  
She complained of a daily, low grade headache since the time 
of the accident.  She also had more severe headaches 
approximately eight to ten times a year.  The examiner noted 
that the daily headaches were likely related to her in-
service head injury, and the more severe headaches may also 
be related to the injury.  The opinion was based on a premise 
that the head injury in service included a skull fracture.

In October 1999, the veteran testified at a personal hearing 
before a hearing officer at the RO.  She stated that she had 
headaches since the time of the accident.  Because she was a 
staff member at the hospital, records often were not kept of 
her treatment with pain relievers.  At times, the headaches 
were severe.
VA treatment records from February 1995 to October 1999 
reveal treatment for headaches.  Neurological work-up was 
negative.

On November 2002 VA examination, the veteran reported that 
she had no headaches prior to 1963.  In July of that year, 
she was involved in a car accident, in which she struck her 
head.  She was told by a neurosurgeon that she had a linear 
skull fracture.  Her headaches were almost daily, and 
occasionally were severe.  The examiner opined that the 
veteran had chronic headaches which were more likely than not 
related to her 1963 car accident.  The presence or absence of 
a skull fracture was not relevant, as a concussion was 
sufficient to cause the headaches.

Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West 12 Vet. 
App. 247, 253 (1999).

Service medical records clearly demonstrate that the veteran 
sustained a head injury in July 1963.  A chronic headache 
disorder has been diagnosed.  Several examiners have 
attributed the chronic headaches to her in-service head 
injury.  The most recent examiner clarified that the 
headaches were caused by the concussion, and stated that 
whether she had a skull fracture was irrelevant regarding the 
etiology of the headaches.  All three essential elements 
needed to establish service connection are met, and service 
connection is warranted.



ORDER

Service connection for a headache disorder as a residual of a 
concussion is granted.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

